DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8,15-17 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heilig (US 4,183,546).
In re claim 1, Heilig discloses a deck (30) configured for supporting a rider in a standing position; at least one wheel assembly (12, 13) mounted on a bottom surface of the deck, the, or each, wheel assembly having at least one wheel so that the deck can travel over a substrate (fig. 1); an operator handle (80) substantially rigidly mounted on a rear end of the deck and extending rearwardly from the deck (fig. 1, 7 – it’s rearward from the front of the deck) so that an operator, standing on the substrate, can grasp the operator handle and push the apparatus along the substrate (clear from fig. 1), or tilt the apparatus relative to the substrate, while the rider is supported on the deck (inherent); and a rider handle (83) mounted on one of the deck and the operator handle and positioned so that the rider can grasp the rider handle for balance while supported by the deck (inherent).
In re claim 2, Heilig discloses the deck is elongate and the at least one wheel assembly is in the form of a rear wheel assembly positioned towards a rear end of the deck and a front wheel assembly positioned towards a front end of the deck (fig. 1, 7).

In re claim 4, Heilig discloses each wheel assembly includes a truck (14,15) that is fastened to a bottom surface of the deck with each pair of wheels being mounted on respective trucks (fig. 13, 14).
In re claim 5, Heilig discloses the operator handle includes an elongate support (79) that is mountable to the deck at one end of the deck (col. 3, ln 10-20).
In re claim 6, Heilig discloses the elongate support is demountable (col. 3, ln 10-20).
In re claim 7, Heilig discloses the deck includes a socket member that defines a socket, one end of the support being receivable in the socket (col. 6, ln 57-63).
In re claim 8, Heilig discloses the deck includes a deck body (30, 35, 36, 40 and 41), a chassis (43-44) mounted in the body to extend from a rear end portion of the body to a position beyond the rear wheel assembly (clear from fig. 3) and a deck cover (101) arranged on the body.
In re claim 15, Heilig discloses the operator handle includes a handle bar (80, 81) mounted on an upper end of the elongate support so that the operator can grasp the handle bar while pushing or pulling the transport apparatus.
In re claim 16, Heilig discloses the rider handle (74) extends from the deck, at or near a front end of the deck.
In re claim 17, Heilig discloses the rider handle includes an elongate support (74) that is fixed to the deck and a handle bar (71) mounted on an upper end of the elongate support (fig. 1).
In re claim 22, Heilig discloses a deck (30) configured for supporting a rider in a standing position; at least one wheel assembly (12, 13) mounted on a bottom surface of the deck, the, or each, wheel assembly having at least one wheel so that the deck can travel over a substrate (fig. 1); an operator handle (80) mounting assembly arranged at a rear end of the deck and configured to permit an operator handle to be substantially rigidly mounted on the rear end of the deck and extending rearwardly from the deck (fig. 1, 7 – it’s rearward from the front of the deck)  so that an operator, standing on the substrate, can grasp the operator handle and push the apparatus along the substrate (clear from fig. 1), or tilt the apparatus relative to the substrate, while the rider is supported on the deck (inherent); and a rider handle (83) mounting assembly arranged on one of the deck and the operator handle to permit a rider handle to be mounted on one of the deck and the operator handle (fig. 1, 6) and positioned so that the rider can grasp the rider handle for balance while supported by the deck (inherent).
Allowable Subject Matter
Claims 9-14 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156.  The examiner can normally be reached on Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EREZ GURARI/           Primary Examiner, Art Unit 3618